                            IN THE UNITED STATES DISTRICT COURT

                                 EASTERN DISTRICT OF TEXAS

                                     SHERMAN DIVISION

                                CASE NO 4:18-CR-00095-ALM




UNITED STATES OF AMERICA



V




ERIK SALVADOR SUNIGA RODRIGUEZ (1)




                                            ORDER


This matter having come on to be heard on Defendant’s Unopposed Motion to Transfer to FMC

Fort Worth to receive evaluation and treatment for pancreatic disease treated in Guatemala

before his extradition to the EDTX, and with the agreement of the United States in the matter

and having otherwise been duly advised in the premises, it is hereby Ordered and Adjudged the

Motion is Granted/Denied.


SO ORDERED
